        Case 1:18-cv-11963-PBS Document 83 Filed 03/08/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



 STERLING SUFFOLK RACECOURSE, LLC,

                      Plaintiff,

 v.                                                              No. 1:18-cv-11963 PBS

 WYNN RESORTS, LTD; WYNN MA, LLC; STEPHEN
 WYNN; KIMMARIE SINATRA; MATTHEW
 MADDOX; and FBT EVERETT REALTY, LLC,

                      Defendants.



                       DEFENDANT STEPHEN WYNN’S
                MOTION TO DISMISS THE AMENDED COMPLAINT

      Pursuant to Fed. R. Civ. P. 12(b)(6), and for the reasons set forth in the accompanying

Memorandum of Law, Defendant Stephen Wynn hereby moves to dismiss the Amended

Complaint.

                           REQUEST FOR ORAL ARGUMENT

      Mr. Wynn respectfully requests oral argument on this Motion.

                                                         Respectfully submitted,

                                                         STEPHEN A. WYNN

                                                         By his attorneys,

                                                          /s/ Brian T. Kelly
                                                         Brian T. Kelly (BBO No. 549566)
                                                         Joshua C. Sharp (BBO No. 681439)
                                                         NIXON PEABODY LLP
                                                         Exchange Place
                                                         53 State Street
                                                         Boston, MA 02109
                                                         617-345-1000
          Case 1:18-cv-11963-PBS Document 83 Filed 03/08/19 Page 2 of 2



 Dated: March 8, 2019                                       bkelly@nixonpeabody.com
                                                            jsharp@nixonpeabody.com




                         LOCAL RULE 7.1(A)(2) CERTIFICATION

       I hereby certify that I conferred with counsel for Plaintiff in a good faith attempt to
resolve or narrow the issues raised by this motion.


                                                              /s/ Joshua C. Sharp
                                                              Joshua C. Sharp




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the forgoing was filed electronically on March 8, 2019, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                              /s/ Joshua C. Sharp
                                                              Joshua C. Sharp




                                                  2
